Citation Nr: 0210531	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision.  The veteran 
entered a notice of disagreement in May 2000.  A statement of 
the case was issued in June 2000.  The veteran perfected his 
appeal in September 2000.  In May 2002, the Board remanded 
the claim to the RO.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran's 
current back disability is related to his active military 
service, and the only medical opinion on this point militates 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the April 2000 RO decision on appeal, the June 2000 
statement of the case, the January 2001 and December 2001 
supplemental statements of the case, May 2002 Board remand 
and correspondence regarding the VCAA the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determinations made regarding his claim.  
The RO explicitly gave the veteran notice of, and considered 
the claim in light of, the VCAA and its regulations.  See 
December 2001 Supplemental Statement of the Case.  Hence, he 
has been informed of the information and evidence necessary 
to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity for a hearing.  
He initially requested a hearing before an RO hearing officer 
in May 2000.  However, the veteran resides in Germany.  In 
August 2000, the RO notified him that VA does not conduct 
hearings outside the continental United States.  He was 
notified that as a substitute he could submit a sworn 
statement, or travel at his own expense to the United States 
to appear for a hearing.  The veteran did not respond to the 
RO's letter.  Rather, in his substantive appeal, received in 
September 2000, the veteran requested a travel board hearing.  
In May 2002, the Board remanded the claim to the RO.  In the 
remand, the Board pointed out to the veteran that travel 
board hearings were not available at either the Washington, 
D.C. or Baltimore, Maryland RO's; and requested that the RO 
clarify with the veteran the Regional Office at which the 
veteran wished to have a travel board hearing, and then 
transfer the claims file to the appropriate RO.  While the 
claims file does not reflect that the RO fully complied with 
the Board's request, such is not shown to affect the outcome 
in this case.  In July 2002, the RO notified the veteran that 
a hearing had been scheduled for him on August 2, 2002.  The 
veteran did not attend this hearing, has not requested that 
any hearing be rescheduled, and has not otherwise provided 
any information that would in any way suggest to the Board 
that he still desires a hearing.  Indeed, further review of 
the claims file reveals that, in response to an RO inquiry in 
September 2001, the veteran indicated that he had nothing 
further to add, and requested that his appeal be prepared for 
BVA (suggesting a withdrawal of the earlier requests for RO 
and Board hearings).  Under these circumstances, the Board 
finds that no further action with respect to a hearing is 
warranted.

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include obtaining the 
veteran's service medical records, and VA medical opinion.  
Furthermore, pertinent private medical records noted have 
been associated with the claims file.  Significantly, there 
is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal, on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A review of the veteran's service medical records shows a 
complaint of low back pain after playing basketball, dated 
March 19, 1982.  The assessment was probable lumbosacral 
spasm.  The service medical records are negative for any 
further complaints, findings, or diagnosis of any back 
problems.  

Post-service private medical records, from Dr. Hausman, 
reflect that between July 1991 and July 1999, the veteran 
received treatment for a variety of low back disorders 
described as lumbogluteal symptoms, lumbar glutealgia, left 
leg shortening, lumbago, lumbar ischialgia and dysfunction of 
L5-S1 on the left.  

In June 2001, the RO requested that a physician (at the VA 
Medical Center in Washington, D.C.) review the veteran's 
claims file and render an opinion regarding any possible 
relationship between his current back disability and his 
active service.  The designated physician later rendered an 
opinion to the effect that there was no medical evidence of a 
link between the veteran's current back disability and the 
occurrence of lumbar spasm in 1982.

In various statements, the veteran has, essentially, 
acknowledged that he was not treated for a chronic back 
disorder during his active service.  However, he has reported 
that he attributes his current back disorder to a leg length 
disparity, and he has related this to service by claiming 
that he should have been told about the condition during 
active service.  He has stated that he was examined during 
service and was never told that his legs were uneven in 
length.  He also has stated that if he had been advised of 
this condition during his active service, and had been 
provided prosthetics, he would not currently have a back 
disability.

The Board does not doubt the sincerity of the veteran's 
beliefs.  However, where as here, the claim turns on a 
medical matter, the veteran simply cannot establish 
entitlement to service connection on the basis of his 
assertions, alone.  Moreover, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from the 
currently claimed disability, and, if so, whether there is a 
relationship between such disability and service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In this case, there is no competent evidence to support the 
veteran's assertions as to a relationship between current 
back problems and his military service.  Despite his 
assertions, there is no evidence of a leg length discrepancy 
during his active service or any medical evidence to suggest 
that his activities during service in any way resulted in his 
current back problems.  Although the private medical evidence 
reflects findings related to both left leg shortening, and 
back problems, this evidence does not include any competent 
medical evidence or opinion which relates any current 
problems to the veteran's active military service, which 
ended more than six years prior to his receiving treatment 
for the current back disorder.  Indeed, the only competent 
opinion on the medical nexus question militates against the 
claim, and the veteran has neither presented nor alluded to 
the existence of any contrary medical opinion that would, in 
fact, support his assertions.  

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 


ORDER

Service connection for a low back disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

